NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the Federal Circuit
JAMES M. JOHNSON,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Responder.t-Appellee.
2012-7038
Appea1 from the United States Court of Appeals for
Veterans C1ain;1s in case no. 11-2476, Judge Lawrence B.
Hage1.
ON MOTION
ORDER
James M. J0hnson moves without opposition to expe-
dite this appea1.
Upon consideration thereof,
I'r ls ORDERED THA'1‘:
The motion is granted to the extent that the Secretary
of Veterans Affairs’ response brief is due by February 2'7,

JOHNSON V. DVA 2
2012. Johnson’s reply brief and the joint appendix are
due on March 12, 2012. Expedited service should be used
for the briefs The case shall be placed on the May 2012
oral argument calendar.
FoR THE CoURT
FEB 1 0  /s/ Jan Horbaly
' Date J an H0rbaly
Clerk 1
cc: John F. Cameron, Esq. _
Tara K. Hogan, Esq.
FlLED
819 u.s. count oFAPPEALs son
me FEnErzAL c1ncun
FEB 1 0 2012
`.|AN HORBA\.Y
CLERK